Exhibit 10.5

AMENDED AND RESTATED LICENSE AGREEMENT

This Amended and Restated License Agreement (this “Agreement”), effective as of
the date of the last signature hereto (the “Restated Effective Date”), is made
by and between Antigenics, Inc., a Massachusetts corporation having offices at 3
Forbes Road, Lexington, MA 02421 (“Antigenics”), Elan Pharma International
Limited, a private company limited by shares organized under the laws of Ireland
with offices at Monksland, Athlone, County Westmeath, Ireland (“EPIL”) and Elan
Pharmaceuticals, Inc., a Delaware corporation having an address at 800 Gateway
Boulevard, South San Francisco, CA 94080, U.S.A. (“EPI” and together with EPIL,
“Elan”). Antigenics and Elan are each referred to herein as a “Party” and
collectively, as the “Parties”.

RECITALS

A. Aquila Biopharmaceuticals, Inc., (“Aquila”) predecessor in interest to
Antigenics, Neuralab Limited (“Neuralab”), predecessor in interest to EPIL, and
EPI entered into a supply agreement effective November 23, 1999 regarding supply
of purified saponins from the tree Quillaja saponaria for use as an immune
adjuvant (the “Supply Agreement”).

B. Aquila, Neuralab and EPI entered into a license agreement effective
November 23, 1999 regarding use of such purified saponins for use as an immune
adjuvant with vaccines and therapeutics for Alzheimer’s disease (as amended
April 4, 2002, the “License Agreement”).

C. The Parties acknowledge and agree that Elan made certain [**] pursuant to the
Supply Agreement in its letters dated [**],[**], and [**] (each a “[**]” and
collectively the “[**]”), that the Parties disagree regarding [**] to [**] such
[**] that if [**] on Antigenics, Antigenics might not be able to timely satisfy
such Demand Forecasts, that Elan believes that timely delivery of such Demand
Forecasts is critical for Elan to meet the [**] necessary for Elan’s [**], and
that as a result of the foregoing circumstances, the Parties have been
negotiating in good faith to transfer manufacturing technology from Antigenics
to Elan and/or a Third Party Manufacturer as the mutually [**] to the [**]. The
Parties also wish to provide for different rights and obligations during the
Term (as defined below) and thereafter, also as provided in this Agreement.

D. Accordingly, the Parties now wish to enter into this Amended and Restated
License and Supply Agreement (this “Agreement”) which will, except as set forth
herein, terminate that certain Supply Agreement and will supersede, and amend
and restate the Supply

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

1



--------------------------------------------------------------------------------

Agreement and the License Agreement (together with the Supply Agreement, the
“Previous Agreements”), in their entirety on the terms set forth herein. The
aspects of the Previous Agreements that the Parties wish to carry forward have
been incorporated into this Agreement.

NOW THEREFORE, in consideration of the foregoing premises, the following mutual
promises and covenants and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

Definitions

 

1.0 When used in this Agreement, each of the following terms shall have the
meanings as set forth in this Article I.

 

1.1 “Adjuvant” means the compound or compounds comprising [**] QS-21 isolated
from the tree Quillaja saponaria, [**] of [**]. For purposes of defining
Licensed Product as used in Article 3 of this Agreement, Adjuvant also means any
compound or compounds that are [**] of the foregoing [**] by (i) any party who
at any time prior to or after the Effective Date of this Agreement [**] or
otherwise directly or indirectly [**] any (a) [**], (b) [**], (c) [**]
Antigenics or (d) [**] (a-d collectively, “Antigenics Related Property”); or
(ii) any party whose [**] of Antigenics Related Property, [**] (including any
[**]) or [**] directly or indirectly at any time prior to or after the Effective
Date of this Agreement [**] or otherwise [**] any Antigenics Related Property
(whether on behalf of such party or not).

 

1.2 “Adjuvant Requirements” means the amount of Adjuvant in bulk which Elan and
its Sublicensees may require pursuant to the provisions hereof for their
research and development, pre-clinical and human clinical testing of Licensed
Products and, after Commercial Introduction, production of Licensed Products for
commercial sales.

 

1.3 “Affiliate” means any corporation or other entity that controls, is
controlled by, or is under common control with, a party hereto. For purposes of
this Section 1.3, an entity shall be regarded as in control of another
corporation or entity if it owns or directly or indirectly controls more than
50% of the voting securities or other ownership interest of the other
corporation or entity.

 

1.4 “cGLPs” means the current Good Laboratory Practices for Finished
Pharmaceuticals pursuant to 21 C.F.R.58 et seq., as amended from time to time.

 

1.5 “cGMPs” means the current Good Manufacturing Practices for Finished
Pharmaceuticals pursuant to 21 C.F.R. 210 et seq., as amended from time to time.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

2



--------------------------------------------------------------------------------

1.6 “CMO” means a contract manufacturing organization under consideration for
selection as a Third Party Manufacturer.

 

1.7 “Collaboration Agreement” means the Research, Development and
Commercialization Agreement by and among American Home Products Corporation
acting through American Home Products Corporation’s Wyeth-Ayerst Laboratories
Division, and Neuralab Limited dated March 17, 2000, and amendments thereto.

 

1.8 “Commercial Introduction” means on a country-by-country basis the date of
first commercial sale (other than for purposes of obtaining regulatory approval)
of a Licensed Product by Elan or its Sublicensees in such country.

 

1.9 “Control” or Controlled” means with respect to any material, item of
information or intellectual property right, the possession, whether by
ownership, license or otherwise, of the right to grant a license, sublicense or
other right with respect thereto.

 

1.10 “FDA” means the United States Food and Drug Administration or any
corresponding regulatory authority in the Licensed Territory.

 

1.11 “Field of Use” means the use of Licensed Product for the prevention or
treatment of Alzheimer’s disease.

 

1.12 “Good Clinical Practice” means such practices as are prescribed by the
FDA’s “Good Clinical Practice Consolidated Guideline.”

 

1.13 “Know-how” means materials, data, results, formulae, designs,
specifications, methods, processes, improvements, techniques, ideas,
discoveries, technical information, process information, clinical information
and any other information, whether or not any of the foregoing is patentable,
which is known to, and is Confidential Information and proprietary to,
Antigenics or is Controlled by Antigenics, to the extent that any of the
foregoing (i) is necessary or reasonably useful to practice the Licensed Patent
Rights in the Field in accordance with this Agreement, or (ii) is otherwise
necessary or reasonably useful for the use of Adjuvant in connection with the
development, manufacture, use or sale of any Licensed Product; provided however,
that the term “Know-how” shall not include (a) the [**], or (b) any of the
foregoing that is [**] to [**], except to the extent that [**] thereunder. For
the avoidance of doubt, Confidential Information contained in Antigenics’ BMF
constitutes Know-How hereunder.

 

1.14

“Licensed Patent Rights” means any and all patent applications and patents
(including inventor’s certificates and utility models) throughout the world,
including any substitutions, extensions, reissues, reexaminations, renewals,
divisions, continuations and continuations-in-part of the foregoing, Controlled
by Antigenics (regardless of any

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

3



--------------------------------------------------------------------------------

 

royalty or other payments to a Third Party required of Antigenics), to the
extent that any of the foregoing covers, in whole or in part, the development,
manufacture, use, importation, offer for sale, or sale of Adjuvant in connection
with the development, manufacture, use, importation, offer for sale or sale of
any Licensed Product. The “Licensed Patent Rights” existing as of the Restated
Effective Date are listed on Exhibit A attached and incorporated into this
Agreement.

 

1.15 “Licensed Product” means any product comprising [**] or an [**] thereof
(the [**] comprising at [**] from [**] in combination with the Adjuvant. [**] is
an internal [**] of [**] of a [**] termed [**].

 

1.16 “Licensed Territory” means the world.

 

1.17 “Manufacturing Improvements” shall mean any development, enhancement,
improvement, modification or derivative (whether or not patentable) to the
Adjuvant manufacturing, quality control and purification process to the extent
that any of the foregoing is necessary [**] for the manufacture of Adjuvant,
which improvements are first made, discovered, conceived, or reduced to practice
by or on behalf of Elan or its Affiliates or Sublicensees at any time during the
terms of the Prior Agreements or after the Restated Effective Date, provided
however, that the term “Manufacturing Improvements” shall not include any of the
foregoing that is [**], except to the extent that [**] thereunder.

 

1.18 “Manufacturing Technology” means materials, data, results, formulae,
designs, specifications, methods, processes, improvements, techniques, ideas,
discoveries, technical information, process information, clinical information
and any other information, whether or not any of the foregoing is patentable,
which is known to and is Confidential Information and proprietary to Antigenics
or is Controlled by Antigenics to the extent that any of the foregoing is
necessary [**] for the manufacture of Adjuvant in accordance with the
Specifications; provided however, that the term “Manufacturing Technology” shall
not include any of the foregoing that is [**].

 

1.19

“Net Sales” means the gross invoiced sales price of all Licensed Products sold
by Elan or its Sublicensees or its distributors to Third Party end users, after
deduction of the following items to the extent such items are incurred, taken or
borne by the seller thereof and do not exceed reasonable and customary amounts
in the market in which such sale occurred: (a) trade, cash or quantity discounts
or rebates; (b) credits or allowances given or made for rejection or approved
return of goods; (c) taxes or government charges, duties or tariffs (other than
an income tax) levied on the sale, transportation or delivery of a Licensed
Product. Sales between Elan and its Affiliates or Sublicensees or its
distributors shall be excluded from the computation of Net Sales except where
such

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

4



--------------------------------------------------------------------------------

 

Affiliates or Sublicensees are end users, but Net Sales shall include the
subsequent final sales to Third Party end users by such Affiliates,
Sublicensees, or distributors.

 

1.20 “New Site” means the manufacturing site of the selected Third Party
Manufacturer.

 

1.21 “Restated Effective Date” shall mean the date set forth in the first
paragraph of this Agreement

 

1.22 “Specifications” shall mean the product release specifications as defined
in Exhibit B.

 

1.23 “Sublicense” shall mean an agreement or arrangement pursuant to which such
a sublicense has been granted as defined in Section 2.1.1.

 

1.24 “Sublicensee(s)” means a third party granted a Sublicense, including
without limitation, Wyeth.

 

1.25 “Technology Transfer Events” means the events involved in the transfer of
Manufacturing Technology as set forth in Section 10.2.1.

 

1.26 “Technology Transfer Package” means all available technical and regulatory
information regarding the Manufacturing Technology owned or Controlled by
Antigenics or its Affiliates as set forth in Phase 1 of the Technology Transfer
Plan.

 

1.27 “Technology Transfer Plan” means the written technology transfer plan
attached hereto as Exhibit C.

 

1.28 “Term” is defined in Section 8.1.

 

1.29 “Third Party” means any party other than a Party, their respective
Affiliates or a Sublicensee.

 

1.30 “Third Party Manufacturer” means a commercial entity designated by Elan to
implement the Technology Transfer Package and manufacture Adjuvant in accordance
with this Agreement, which commercial entity may be a CMO, other Third Party,
Wyeth or Elan.

 

1.31 “Valid Claim” means a claim in an issued, unexpired patent in the Licensed
Patent Rights, which has not been held invalid, unpatentable or unenforceable in
an unappealed or unappealable decision of a court or other governmental body of
competent jurisdiction, which has not been rendered unenforceable through
disclaimer or otherwise, and which has not been lost through an interference
proceeding.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

5



--------------------------------------------------------------------------------

ARTICLE II

Licenses

 

2.1 Grant of License Rights to Elan. Antigenics hereby (i) restates and grants
to Elan the exclusive license within the Licensed Territory to use and practice
the Know-how and Licensed Patent Rights to develop, make, have made, use, sell,
offer for sale, import, and have sold Licensed Products within the Field of Use;
and (ii) hereby grants to Elan an exclusive license within the Licensed
Territory to use and practice the Licensed Patent Rights, Know-how and
Manufacturing Technology to make, have made and use Adjuvant solely to develop,
make, have made, use, sell, offer for sale, import, and have sold Licensed
Products within the Field of Use and for no other purpose. In no event shall
Elan, its Sublicensees, or any Third Party Manufacturer acting at Elan’s or its
Sublicensees’ instruction, practice the Licensed Patent Rights, Know-How, or
Manufacturing Technology for purposes other than as set forth above, including
without limitation, to (i) make or have made Adjuvant for products other than
Licensed Products in the Field of Use, (ii) to make, have made or use any [**]
for any purpose or (iii) to [**] or other activities (“[**]”) with any compound
that is [**] of [**], provided, however, the Parties agree that such [**] are
permitted solely for uses directly related to the [**] required [**] which [**].

 

  2.1.1 Elan Sublicenses. Elan shall have the right to grant sublicenses of its
rights under this Agreement with respect to Licensed Products only as follows:

 

  (a) Elan may grant a sublicense to (i) a Third Party Manufacturer for purposes
of manufacturing the Adjuvant for use in Licensed Products, and (ii) a third
party for purposes of manufacturing the Licensed Products developed by or under
continuing development by Elan; and

 

  (b) Elan may grant a sublicense to a third party that enters into a joint
development, joint venture agreement or similar type of arrangement with Elan in
connection with Licensed Products to be developed by Elan and the third party;
and

 

  (c) Elan may grant a sublicense to a third party for purposes of marketing the
Licensed Products where local law requires a local party to market the Licensed
Products.

Elan shall promptly notify Antigenics of the execution of each Sublicense and
shall provide Antigenics with a copy of the same. All such agreements shall
constitute proprietary information of Elan and Antigenics shall maintain the
confidentiality of such agreements in accordance with the terms and conditions
of Article 7.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

6



--------------------------------------------------------------------------------

  2.1.2 [**] Transfer of [**], [**] and [**]. On an [**] from [**] during [**],
Antigenics shall [**] to [**] in writing any and all new (i) [**] (a) that is
[**] the [**] in the [**] in accordance with this Agreement, or (b) that is
otherwise necessary for the [**] of [**] in connection with the [**] of any
[**], or (c) that is otherwise expressly required under this Agreement to be
disclosed after the Restated Effective Date, and (ii) [**] then existent,
whether or not potentially patentable, and (iii) [**] then existent.

 

2.2 Grant of License Rights to Antigenics. Elan hereby grants to Antigenics and
its Affiliates a world-wide, royalty-free, fully paid up, perpetual,
non-exclusive license to practice and use Manufacturing Improvements Controlled
by Elan to make, have made, use, sell, offer for sale and import Adjuvant. To
the extent that Elan subcontracts or sublicenses with its Affiliates or Third
Parties, Elan shall use its best efforts to obtain the right under the
intellectual property rights of such Affiliate or Third Party that constitute
Manufacturing Improvements, with the right to grant sublicenses to Antigenics
and its Affiliates (and such license shall be further sublicensable by
Antigenics), to practice and use Manufacturing Improvements to make, have made,
use, sell, offer for sale and import Adjuvant.

 

  2.2.1 Antigenics Sublicenses. Antigenics shall have the right to grant
sublicenses to Manufacturing Improvements to any of Antigenics’ Affiliates or
licensees desirous of such sublicense subject to the remaining provisions of
this Section 2.2.1. Antigenics’ right to grant sublicenses to Manufacturing
Improvements not jointly owned by Antigenics shall be [**] to (i) [**] to Elan
of [**] by [**] (ii) a [**] of [**] to [**] of any [**] by [**].

 

  2.2.2 Disclosure of Manufacturing Improvements. Elan shall promptly disclose
all Manufacturing Improvements that are Controlled by Elan to Antigenics that
may reasonably affect the yield, scale, cost, purity or efficiency of the
manufacturing process, or the Specifications, provided, however, that in no
event shall Elan be required to make any disclosure that contrary to law or in
conflict with its contractual obligations to a third party.

ARTICLE III

Payments

 

3.1 Technology Transfer Payments. As consideration for the transfer of
Manufacturing Technology from Antigenics to Elan, Elan shall compensate
Antigenics the non-refundable payments as set forth below in this Section 3.1.
For the avoidance of doubt, the events and corresponding payment obligations
referenced in this Section 3.1 are not necessarily in chronological order. For
example, if item d) is achieved prior to item c), payment shall be owing for
item d) notwithstanding the fact that item c) is still outstanding.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

7



--------------------------------------------------------------------------------

  a) [**] dollars ($[**]) to be paid within [**] after execution of this
Agreement;

 

  b) Reasonable consultancy costs to perform Consulting Services, not to exceed
[**] dollars ($[**]) [**].

 

  c) [**] dollars ($[**]) to be paid within [**] after the transfer of the
Technology Transfer Package is complete;

 

  d) [**] dollars ($[**]) to be paid within [**] after the earlier of
(i) successful [**] of the [**] of [**] by Elan or the Third Party Manufacturer,
or (ii) the [**] of the Restated Effective Date; provided, however that within
such [**] period [**] has made commercially reasonably diligent efforts to [**]
its [**] under Section [**] and [**].

 

3.2 Milestones. As further consideration for the rights and licenses granted to
Elan, within [**] after achievement of each of the milestones set forth below
for each Licensed Product in the Field of Use, Elan will pay to Antigenics the
milestone payments set forth below:

 

  (a) [**] upon [**] of the [**] in the [**] (or its equivalent).

 

  (b) [**] upon [**] of the [**] in the [**] (or its equivalent).

 

  (c) [**] upon the [**] (or equivalent [**]) with [**] or the equivalent [**]
in [**]; and

 

  (d) [**] upon [**] of such [**] (or equivalent [**]) or the equivalent [**] in
[**].

Elan shall promptly give Antigenics notice of the occurrence of each milestone.
If any milestone is achieved with respect to the Licensed Product, and at such
time any one or more of the previously listed milestones have not been achieved
with respect to such Licensed Product, then at the time of the payment of the
milestone payment for such achieved milestone, Elan shall pay to Antigenics the
previously unpaid payments for such unmet milestones.

 

3.3 Royalties and Sublicense fees. Subject to other terms of this agreement, and
as further consideration for the rights and licenses granted to Elan hereunder,
Elan shall pay to Antigenics royalties and Sublicense fees as follows:

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

8



--------------------------------------------------------------------------------

  (a) (i) During the term of the Agreement, Elan will pay to Antigenics during
each calendar year a royalty of [**] percent ([**]%) of Net Sales of Licensed
Product until Net Sales of such Licensed Product during such calendar year reach
[**] dollars ($[**]); thereafter until the [**] of such calendar year, Elan will
pay to Antigenics a royalty equal to [**] percent ([**]%) of subsequent Net
Sales of Licensed Product.

(ii) Notwithstanding the foregoing, the royalty rate otherwise applicable under
Section 3.3(a)(i) shall be reduced by [**]% in the event the Licensed Product is
not covered by a Valid Claim at the time of Net Sale.

(iii) In addition, in consideration for the rights and licenses to the
Manufacturing Technology, and Antigenics’ agreement to provide expertise in
connection therewith in accordance with this Agreement, Elan will pay to
Antigenics during each calendar year a royalty of [**] percent ([**]%) of Net
Sales of Licensed Product until Net Sales of such Product during such calendar
year reach [**] dollars ($[**]); thereafter until the end of such calendar year,
Elan will pay to Antigenics a royalty equal to [**] percent ([**]%) of
subsequent Net Sales of Licensed Product; provided however that [**] shall the
[**] to [**] under Sections [**] and [**] in any given calendar year [**] the
[**] that [**] above and, provided further, that [**] shall the [**] to [**] in
a given calendar year [**] percent ([**]%) of Net Sales of Licensed Product in
the calendar year in which such royalties are due.

Elan will make royalty payments on a country-by-country basis for the longer of
(i) ten (10) years from first commercial sale of Licensed Product in such
country; or (ii) if a Valid Patent for the Licensed Product is issued in that
country, until the expiration of the last to expire of the Valid Patents.

 

  (b) In the event that Elan should enter into a Sublicense for Licensed
Product, Elan will pay to Antigenics [**] percent ([**]%) of all Sublicense fees
received by Elan from its Sublicensees for Licensed Products up until [**] of
the [**], which shall be understood to include [**] but to exclude all [**]. For
the sake and clarity and for purposes of this Section 3.3 (b), all amounts
received after [**] by Elan from Wyeth pursuant to Section [**] (as amended) of
the Collaboration Agreement for the Licensed Products shall be considered to be
[**]. Antigenics and Elan acknowledge that such payments received by Elan from
Wyeth after [**] will be [**] percent ([**]%) of the [**] set forth in the
original Section [**] of the Collaboration Agreement (or [**]% of the [**] set
forth in [**] of the [**] to the Collaboration Agreement dated [**]), and Elan
agrees that such payments shall be deemed to be attributable in their entirety
to [**] (each such payment to Elan by Wyeth a “Wyeth Payment”). In the event
that Elan receives a Wyeth Payment, the amount payable by Elan to Antigenics
under this Section 3.3(b) shall be [**] percent ([**] %) of such Wyeth Payment.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

9



--------------------------------------------------------------------------------

3.4 Excluded Products. Notwithstanding any other provision of this Agreement,
Elan shall not be obligated to pay Antigenics milestone, royalty or other types
of payments with respect products developed or acquired by Elan within the Field
of Use which do not constitute Licensed Products, including but not limited to,
[**] or [**] without [**] with [**] other than [**], and other [**] of [**]. If
Licensed Products are used for [**] to [**] for use in [**], such [**] are not
excluded.

 

3.5 Royalty Payments, Reports and Records

 

  3.5.1 Commercial Introduction. Elan shall promptly give Antigenics notice of
the occurrence of Commercial Introduction of the Licensed Products.

 

  3.5.2 Royalty Payments.

 

  (a) Payments: Deduction of Taxes. After the date of the Commercial
Introduction of the first Licensed Product, a royalty report and payment under
this Agreement on Net Sales will be due and payable from Elan to Antigenics
within [**] after [**] of each calendar year. Payments due under Section 3.3
(b) attributable to Sublicense fees shall be made at the end of the quarter when
such license fees are payable. Elan will remit any such payment due to
Antigenics under this Agreement by check payable to Antigenics. Any tax paid or
required to be withheld by Elan on account of royalties payable to Antigenics
under this Agreement shall be deducted from the amount of royalties otherwise
due. Elan shall make applicable withholding payments due on behalf of Antigenics
and shall promptly provide Antigenics with written documentation of any such
taxes withheld and paid by Elan or its Sublicensees for the benefit of
Antigenics. Notwithstanding the foregoing, the Parties acknowledge and agree
that royalties owing to Antigenics under this Agreement may be paid without
deduction for taxes once the appropriate withholding tax clearance is received
from the relevant Irish tax authorities. Elan shall reasonably cooperate with
Antigenics in seeking this clearance.

 

  (b) Foreign Currency Conversion. For sales of any Licensed Product that occur
in a currency other than United States dollars (“Foreign Currency Sales”), the
quarterly royalty payment will be calculated as follows:

(A/B) X C = United States dollars royalty payment on Foreign Currency Sales,
where

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

10



--------------------------------------------------------------------------------

A = foreign currency Net Sales per quarter

B = foreign exchange conversion rate, expressed in local currency per Untied
States dollar (using as the applicable foreign exchange conversion rate the
average of the rate published in the Wall Street Journal or any other mutually
agreed-upon source for the last business day of each of the [**] of the
quarter); and

C = the royalty rate applicable to such Net Sales under Section 3.3.

 

  3.5.3 Royalty Reports. After the date of Commercial Introduction of the first
Licensed Product Elan shall render to Antigenics, together with the royalty
payment due under Section 3.5.2 for a given calendar quarter, within [**] of the
end of such quarter, a written account for such calendar quarter showing
(a) total gross sales and Net Sales, and the total gross royalty and license fee
revenues paid to Elan by any Sublicensee(s) during such calendar quarter, and
(b) a calculation of the royalty rate and royalties payable under Section 3.3
(including, in the case of foreign currency sales, the total foreign currency
Net Sales during such calendar quarter, the applicable foreign exchange
conversion rate(s) and the total United States dollar royalty payment amount).

 

  3.5.4 Elan’s Recordkeeping and Inspection. After the date of Commercial
Introduction of the first Licensed Product, Elan shall keep for at least [**]
records of all sales of Licensed Products in sufficient detail to permit
Antigenics to confirm the accuracy of Elan’s royalty calculations. At the
request of Antigenics no more frequently than [**], upon at least [**] prior
written notice to Elan from Antigenics, and at the expense of Antigenics (except
as otherwise provided below), Elan shall permit a nationally recognized,
independent certified public accountant selected by Antigenics and acceptable to
Elan to inspect, during regular business hours, any such Elan records for the
then-preceding [**] solely to the extent necessary to verify such calculations,
provided that such accountant in advance has entered into a confidentiality
agreement with Elan (substantially similar to the confidentiality provisions of
this Agreement) limiting the disclosure of such information to authorized
representatives of the Parties. Results of any such inspection shall be made
available to both Parties. If such inspection reveals a deficiency in the
calculation of royalties resulting in an underpayment to Antigenics, Elan shall
promptly pay the difference owing, and in the event that the deficiency in the
calculation of royalties results in an underpayment to Antigenics by [**] ([**])
or more, Elan shall pay all reasonable costs and expenses of such inspection.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

Due Diligence

 

4.1 Maintenance of License. In order to maintain the license granted pursuant to
Section 2.1 with respect to a designated Licensed Product, Elan and its
Sublicensees collectively, shall [**] specifically related to the [**] and [**]
of Licensed Products of [**] than [**].

If Elan shall fail to achieve the above objective and such failure shall remain
unremedied for a period of [**] after notice of such failure to Elan by
Antigenics (the “Grace Period”), this license shall automatically terminate at
the end of the Grace Period. Notwithstanding the foregoing, if such failure is a
result of Elan not [**] a [**] to [**] and reasonable evidence is submitted by
Elan to Antigenics that [**] can [**] in a reasonable period of time, Elan may
request that the Grace Period be extended for [**] in the request. Antigenics
shall not unreasonably withhold its consent to such extension but in no event
shall the Grace Period exceed [**]. Antigenics shall not unreasonably withhold
its consent to [**] in the [**] requested in writing by Elan and supported by
reasonable evidence of [**] in the [**] or [**] that could have not have been
reasonably anticipated or avoided. Not withstanding the foregoing, Antigenics
shall not have the right to terminate the license for failure of Elan to meet a
goal if such failure is a result of (i) [**] its [**] hereunder, or (ii) an [**]
that the [**] of the [**] in [**] of such [**].

If Elan elects to stop development of Licensed Products, all license rights
shall automatically terminate and Elan shall immediately cease, and shall
instruct its Sublicensees, distributors, and Third Party Manufacturers to
immediately cease any use of the Licensed Patent Rights, Manufacturing
Technology and Know-how, and Elan shall return or destroy, and instruct each of
its Sublicensees, distributors, and Third Party Manufacturers, to return or
destroy, any Adjuvant in its possession or Control .

 

4.2 Pre-Clinical and Clinical Programs. Elan or its Sublicensees shall be solely
responsible for the conduct of preclinical and human clinical testing,
regulatory filings, applications and approvals, and expenses in connection with
such clinical development plan.

In connection with all of the foregoing:

 

  (a)

Antigenics Cooperation. Antigenics shall cooperate with and assist Elan, its
Affiliates and/or Sublicensees in the preparation and filing of information with
respect to the Adjuvant for use in any Investigational New Drug Application,
Biologics License Application or any other regulatory filings throughout the
Licensed Territory with respect to the Licensed Product. Without limiting the
generality of the foregoing, for purposes of supporting all pre-clinical and
human clinical trials and all regulatory filings, applications and approvals on
the part of

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

12



--------------------------------------------------------------------------------

 

Elan with respect to the Licensed Product, Antigenics hereby agrees that on an
on-going basis during the Term: (i) Antigenics shall provide Elan with a
complete copy of Antigenics’ biologics master file (“BMF”) (including all
updated thereto) describing all Manufacturing Information, redacted to remove
those portions which contain confidential information of Antigenics’ other
licensees or partners, or portions relating to products other than [**];
(ii) Antigenics shall permit Elan and its Sublicensees to cross- reference
Antigenics BMF for the Adjuvant with the FDA for clinical trials conducted by
Elan using the Adjuvant, and to use excerpts from Antigenics’ BMF for any
purpose relating to any clinical trials or marketing applications for Licensed
Products; (iii) to the extent not subject to the proprietary rights of Third
Parties, Antigenics shall deliver to Elan a copy of Antigenics’ [**] and (iv) an
[**], at Elan’s request, shall [**] to [**] the progress of clinical trials of
the Licensed Products. Elan will reimburse Antigenics for the foregoing
assistance [**], including but not limited to [**], and [**] subject to the
prior approval of Elan.

 

  (b) Adverse Events Reporting. Elan shall conduct the human clinical trials in
accordance with the Good Clinical Practice, reporting adverse events to the FDA.
Elan agrees, subject to regulatory guidelines and restrictions, to provide
Antigenics with all safety information developed during the course of its
studies in humans on the Licensed Products. On an on-going basis during the Term
and for the shorter of (i) [**] after the expiration or termination of this
Agreement or (ii) the term during which either Party has safety reporting
responsibilities for the Licensed Products or Adjuvant, each Party agrees to
provide the other Party with any written information in its possession and
Control which likely related to adverse effects in humans associated with the
Adjuvant or any products using the Adjuvant (including but not limited to
Licensed Products), and all written information in its possession and Control of
a reasonably material nature regarding the amelioration of such adverse events.

 

  (c) Elan’s [**] and Regulatory Reports. Elan shall provide Antigenics with a
[**] of the [**] involving the Adjuvant and consider in good faith Antigenics’
comments on such [**] involving the Adjuvant. Elan also agrees to provide
Antigenics with a [**] of the [**] and to [**] the [**] in accordance with the
[**]. Elan shall prepare and deliver to Antigenics a copy of a [**] to be used
in connection with [**] involving the Adjuvant. On [**] basis, Elan will provide
Antigenics with (i) a written report summarizing the clinical trials (including
the number of people in such trials), regulatory filings, applications and
approval with respect to any License Product that Elan or its Sublicensees
(a) have made, sought or obtained in the prior [**] period and (b) reasonably
expect to make, seek or attempt to obtain in the ensuing [**] period following
the day of the report; and (ii) results of clinical trials conducted by Elan
using the Adjuvant.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

13



--------------------------------------------------------------------------------

Any and all such reports shall be Confidential Information of Elan, and
Antigenics shall maintain the confidentiality of such Confidential Information
in accordance with the terms and conditions Section 7, provided, however, that
Elan grants permission to Antigenics to submit any safety data supplied by Elan
relative to human subjects to the FDA and other relevant agencies solely for the
purpose for inclusion in the Adjuvant biologics master file or comparable
filing. Without limiting the generality of the foregoing, Antigenics warrants
that it shall maintain confidential the [**].

ARTICLE V

Representations and Warranties

 

5.1 Elan represents and warrants to Antigenics as follows as of the Restated
Effective Date:

 

  (a) Organization, Standing and Authority. EPIL is a company duly organized,
validly existing and in good standing under the laws of Ireland and EPI is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Delaware. Elan has all requisite corporate power to own and
operate its properties and assets and to carry on its business as presently
being conducted and as proposed to be conducted. Elan has, and will have on all
relevant dates, all requisite legal and corporate power to execute and deliver
this Agreement, and to carry out and perform its obligations under the terms of
this Agreement.

The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Elan corporate action. The performance by Elan of any of terms and conditions of
this Agreement on its part to be performed does not and will not constitute a
breach or violation of any other agreement or understanding, written or oral, to
which it is a party.

 

5.2 Antigenics represents and warrants to Elan as follows as of the Restated
Effective Date:

 

  (a) Organization, Standing and Authority. Antigenics is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Massachusetts. Antigenics has all requisite corporate power to own and operate
its properties and assets and to carry on its business as presently being
conducted and as proposed to be conducted. Antigenics has, and will have on all
relevant dates, all requisite legal and corporate power to execute and deliver
this Agreement.

The execution and delivery of this Agreement and the performance of the

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

14



--------------------------------------------------------------------------------

transactions contemplated hereby have been duly authorized by all appropriate
Antigenics corporate action. The performance by Antigenics of any of the terms
and conditions of this Agreement on its part to be performed does not and will
not constitute a breach or violation of any other agreement or understanding,
written or oral, to which it is a party. Antigenics has the full right and legal
capacity to provide in the Licensed Territory all rights to the Know-how,
Manufacturing Technology and Licensed Patent Rights in the Field of Use granted
to Elan hereunder.

 

  (b) Proceedings or Claims. To Antigenics’ knowledge as of the Restated
Effective Date, there are no adverse proceedings, claims or actions pending, or
threatened, relating to the [**]. Antigenics has the full right and legal
capacity to disclose and deliver the [**] to Elan without violating the rights
of Third Parties.

 

  (c) Specifications. The Adjuvant previously supplied to Elan by Antigenics and
currently used by Elan in [**] for [**] was manufactured in accordance with the
Specifications or as otherwise agreed by the Parties and consistent with the
BMF.

ARTICLE VI

Liability

 

6.1 Indemnification by Elan. During the term of this Agreement and thereafter,
Elan shall indemnify and hold Antigenics and its Affiliates harmless against any
liability, damages or loss from any claims, demands, suits, or other proceedings
(each a “Claim”) arising out of, based on or caused by Elan’s or its
Sublicensees or Third Party Manufacturers’ activities with respect to the
Adjuvant or Licensed Products, except to the extent that such Claim is due to
Antigenics’ gross negligence, willful misconduct, or failure to meet its
obligations hereunder. Each Party shall promptly notify the other Party of any
such Claim that comes to its attention. Antigenics shall permit Elan (directly
or through its Affiliate) to control the investigation, preparation and defense
thereof (including any compromise or settlement thereof and any appeal) and
provide reasonable assistance to Elan, at Elan’s expense, in that regard.

 

6.2 Liability. During the term of this Agreement and thereafter, each Party
assumes full responsibility and liability for any injury, damage or expense
which it or its employees, agents, and invitees incur and which arise from its
manufacture, handling and use of the Adjuvant, Manufacturing Improvements or
Licensed Products, except to the extent such injury, damage or expense is
subject to and indemnification obligation hereunder.

 

6.3 Indemnification by Antigenics. During the term of this Agreement and
thereafter, Antigenics will defend, indemnify and hold harmless Elan and its
Affiliates against any and all Claims arising out of, based on or caused by
activities of Antigenics or its sublicensees with respect to [**], except to the
extent that such Claim is due to Elan’s gross negligence, willful misconduct or
failure to meet its obligations hereunder.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

15



--------------------------------------------------------------------------------

Each Party shall promptly notify the other Party of any such Claim that comes to
its attention. Elan shall permit Antigenics (directly or through its Affiliate)
to control the investigation, preparation and defense thereof (including any
compromise or settlement thereof and any appeal) and provide reasonable
assistance to Antigenics, at Antigenics’ expense, in that regard.

ARTICLE VII

Confidentiality

 

7.1 Confidentiality. The period of disclosure of confidential information
(hereinafter referred to as “Information” or “Confidential Information) under
this Agreement, including but not limited to information regarding this
Agreement, began on the effective date of the earliest of the Previous
Agreements.

 

  (a) Upon the transmission and receipt of Information:

 

  (i) A confidential relationship with respect to such information will
immediately be established between Elan and Antigenics;

 

  (ii) Elan and Antigenics will each use reasonable care (which shall be at
least such care it uses with respect to its own Information) to prevent
disclosure or release of the other Party’s Information, including Information
received from the other during the term of the Previous Agreements, to any Third
Party, except with the other Party’s prior written authorization and consent.
Each Party will limit dissemination of Information to its [**] and [**] and
[**], and [**] and [**] in connection with [**] (collectively, “Permitted Third
Parties”), whose duties justify their need to know such Information, and then
only on the basis of a clear understanding by those Permitted Third Parties of
their obligation to maintain the proprietary and confidential status of such
Information and to restrict the use of such Information solely to legitimate
business purposes; and

 

  (iii) Other than for the purposes contemplated by this Agreement, and except
with written authorization and consent, neither Party will use the other Party’s
Information for its own benefit or for the benefit of others.

 

  (b)

All information given or transmitted under the terms of this Agreement will be
considered to be the transmitting party’s Information, and will remain such,
unless as to the item of Information, such Information: (i) was lawfully in the
possession of the receiving Party prior to the date of disclosure;

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

16



--------------------------------------------------------------------------------

 

(ii) becomes public or available to the public otherwise than through any act or
default of the receiving Party amounting to breach of this Agreement; (iii) has
been lawfully obtained by the receiving Party from a Third Party in lawful
possession of such Information and not under obligations of confidentiality with
respect to such Information; (iv) was independently developed by the receiving
Party without using the disclosing Party’s Information; or (v) is required to be
disclosed by the receiving Party to any governmental agency or court of
competent jurisdiction, provided in such case that the receiving Party shall
provide to the disclosing Party written notice and reasonable opportunity to
object to such disclosure or to request confidential treatment thereof and shall
reasonably cooperate in any such efforts by the disclosing Party.

 

  (c) In order to be protected under this Agreement as Information/Confidential
Information, such Information/Confidential Information disclosed by either Party
must be plainly marked as “CONFIDENTIAL” (or, in the case of oral disclosure,
confirmed within thirty (30) days in writing as being proprietary or
confidential). However, the receiving Party is not released/relieved of its
obligations under this Agreement with respect to such Information/Confidential
Information that was not specifically marked confidential but that a reasonable
person working in the industry would know that it is Information/Confidential
Information.

 

  (d) The obligations under Article 7 of this Agreement shall survive and
continue for [**] after expiration or termination of this Agreement. Upon
expiration of Article 7 of this Agreement, all written or tangible Information
acquired by either party hereunder shall be returned to the transmitting Party,
except that one copy of the disclosed Information may be retained in each
Party’s legal department files solely for the purpose of ensuring compliance
with its obligations herein.

 

7.2 Permitted Disclosures. Each Party may disclose the other Party’s Information
to the extent such disclosure is reasonably necessary in complying with
applicable laws or regulations or order of a governmental agency or a court of
competent jurisdiction, or, in the case of [**] or preparing or [**] with
respect to [**]; provided, however, that if a Party is required to make any
disclosure of the other Party’s Information furnished pursuant to this
Agreement, it will give reasonable advance notice of such disclosure
requirements to the other Party and, except to the extent inappropriate as in
the case of patent applications, will use its commercially reasonable efforts to
secure confidential treatment of such information required to be disclosed.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

17



--------------------------------------------------------------------------------

ARTICLE VIII

Term and Termination

 

8.1 Term. This Agreement shall commence as of the Restated Effective Date and,
unless sooner terminated as provided in this Article 8, shall expire on the date
royalties and all other payments are no longer payable by Elan to Antigenics
under this Agreement (the “Term”). Upon expiration (but not early termination)
the licenses granted to Elan under Section 2.1 shall become fully paid-up,
irrevocable, perpetual royalty-free licenses.

 

8.2 Material Breach. Failure by either Party to comply with any of the material
obligations contained in this Agreement shall entitle the other Party to give to
the Party in default written notice specifying the nature of the default and
requiring it to cure such default. If such default is not cured within [**]
after the receipt of such notice, the notifying Party shall be entitled, without
prejudice to any of its other rights conferred on it by this Agreement and in
addition to any other remedies available to it by law or in equity, to terminate
this Agreement effective upon written notice to the other Party. The right of a
Party to terminate this Agreement, as hereinabove provided, shall not be
affected in any way by its waiver or failure to take action with respect to any
previous default. In the event of a non-appealable or unappealed decision by a
court of law, that Elan has materially breached this Agreement, or in the event
Elan terminates this Agreement, Elan shall immediately cease, and shall instruct
its Sublicensees, distributors, and Third Party Manufacturers to immediately
cease any use of the Licensed Patent Rights, Manufacturing Technology and
Know-how, and, unless otherwise elected in writing by Antigenics, Elan shall
return or destroy, and instruct each of its Sublicensees, distributors, and
Third Party Manufacturers, to return or destroy, any Adjuvant in its possession
or Control.

 

8.3 Accrued Rights, Surviving Obligations, Sublicensees. Expiration or any
termination of this Agreement for any reason shall be without prejudice to any
rights which shall have accrued to the benefit of either Party prior to such
expiration or termination. Such expiration or termination shall not relieve
either Party from obligations which are expressly indicated to survive
expiration or termination of this Agreement. Upon termination of this Agreement
for any reason, any Sublicensee of Elan not then in default shall have the right
to seek a license from Antigenics on the same financial terms set forth herein.
Antigenics agrees to negotiate with such Sublicensee in good faith, but shall be
under no obligation to grant such license.

 

8.4 Termination by Elan. Elan may terminate this Agreement [**] by giving [**]
written notice to Antigenics, provided that upon such termination all rights to
Know-how, Manufacturing Technology and Licensed Patent Rights shall revert to
Antigenics.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

18



--------------------------------------------------------------------------------

In such an event, Elan shall immediately [**], and shall [**] its [**], and [**]
to immediately [**] of the [**] and [**], and, unless otherwise elected in
writing by Antigenics, Elan shall [**] or [**], and [**] each of its [**], and
[**], to [**] or [**], any Adjuvant then in its possession or Control.

ARTICLE IX

Patents

 

9.1 Inventions. Title to any Licensed Patent Rights will follow inventorship,
which will in turn be determined in accordance with the United States laws of
inventorship and written evidence of the Parties. Designation of inventors on
any patent application is a matter of law and will be solely within the
discretion of qualified patent counsel of Antigenics and Elan.

 

9.2 Patent Prosecution Strategy. Subject to the other terms of this Agreement:

 

  (a) Antigenics Solely Owned Licensed Patent Rights. During the Term, the
filing, prosecution and maintenance of Licensed Patent Rights solely owned by
Antigenics will be under the control of Antigenics, as its sole cost and
expense.

 

  (b) Jointly Owned Licensed Patent Rights. During the Term, the filing,
prosecution and maintenance of any Licensed Patent Rights jointly owned by the
Parties will be under the control of the Party from whom the majority of the
data underlying such Licensed Patent Rights arose (the “Controlling Party”), and
the Controlling Party is authorized to undertake such filings, prosecutions and
maintenance at its sole cost and expense, using patent counsel reasonably
satisfactory to the non-Controlling Party and with the reasonable cooperation of
the non-Controlling Party and its employees, provided that: (i) the Controlling
Party notifies the non-controlling Party reasonably prior to the filing of any
such Licensed Patent Rights by the Controlling party and permits review of such
proposed Licensed Patent Rights by the non-Controlling Party, (ii) the
Controlling Party provides the non-Controlling Party promptly with copies of all
communications received by the Controlling Party, (iii) the Controlling Party
keeps the non-Controlling Party reasonably informed of the status of such
Licensed Patent Rights, and (iv) the Controlling Party provides the
non-Controlling Party notice at least [**] in advance of taking or failing to
take any action that would affect the scope or validity of any such Licensed
Patent Rights (including but not limited to substantially narrowing or canceling
any claim, abandoning any such Licensed patent Rights or not filing or
perfecting the filing of any such Licensed Patent Rights in any country), with
prior written notice of such proposed action or inaction so that the
non-Controlling Party has a reasonable opportunity to review and make comments.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

19



--------------------------------------------------------------------------------

Either Party may assign its rights to any jointly owned Licensed Patent Rights
to the other Party, who will have the right in its discretion, to assume the
prosecution and maintenance thereof at its sole expense and as the sole owner
thereof.

 

  (c) Elan Solely Owned Inventions. The filing, prosecution and maintenance of
patents directed to the Licensed Product or Manufacturing Improvements are
solely owned by Elan and will be under the control of Elan, at its sole cost and
expense. In the event Elan shall obtain title to a patent claim containing [**]
as [**] of its [**] (“[**] Claim”), Elan shall not assert any such claim against
Antigenics based on the making, using or selling of [**] other than [**] unless
Elan has reasonable grounds to believe it will [**] in the [**] of a [**] not
[**] as [**] of its [**] (“[**] Claim”), and if Elan shall prevail on [**] Claim
but fail to prevail on [**] claim, Elan shall not seek enforcement of any
judgment thereon and shall dismiss said action on said [**] Claim. Subject to
payment to Elan as set forth in Section 2.2.1, Elan further agrees not to assert
any such [**] Claim against any other licensee of Licensed Patents of Antigenics
based on such licensee making, using or selling of [**] unless Elan has
reasonable grounds to believe it will [**] such licensee of Antigenics in the
[**] of [**] Claim, provided that such licensee has through Antigenics [**] into
an [**] to [**] any other [**] of [**] any [**] Claim as to which such licensee
has obtained title. If Elan shall [**] on [**] Claim against such licensee but
fail to prevail on an Adjuvant-Independent Claim, Elan shall not [**] of [**]
thereon and shall [**] said [**] on said [**] Claim.

 

9.3 Third Party Infringement. Either Party promptly shall notify the other Party
in writing of any alleged infringement of the Licensed Patent Rights and of any
available evidence thereof. The Parties shall consult as to a potential
litigation strategy or strategies against any alleged infringer.

If the Parties commence and prosecute a suit jointly, Elan shall pay all
associated attorney’s fees and out-of pocket litigation expenses. All monies
recovered upon the final judgment or settlement of any such action shall be used
(a) first, to reimburse the costs and expenses (including reasonable attorneys’
fees and cots) of the parties, (b) second (to the extent that damages are
awarded for lost sales or lost profits from the sale of Licensed Products), to
Elan with Antigenics receiving the royalties that would have been payable to
Antigenics on the sale of such Licensed Products, and (c) the remainder to be
split between the Parties. If the Parties do not decide to jointly commence an
action within [**] of the notice specified above, or otherwise terminate the
alleged infringement, Antigenics shall have the right, at its expense, to bring
suit against the allegedly infringing party.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

20



--------------------------------------------------------------------------------

9.4 Trademarks. Elan, at its expense, shall be responsible for the selection,
registration and maintenance of all trademarks and tradenames that it employs in
connection with Licensed Products. The terms “Trademark” or “Tradename” shall
include, without limitation, the name or names of any Licensed Products, the
design of the packaging of any Licensed Products, and the appearance of dosage
forms of any Licensed Product. Elan shall own such Tradenames and Trademarks and
shall retain ownership upon termination of this Agreement. Without the express
written consent of Antigenics, Elan shall not sue and shall acquire no interest
in the trademarks of Antigenics.

ARTICLE X

Manufacture and Supply

 

10.1 Selection of Third Party Manufacturer. Antigenics shall continue to assist
Elan in evaluating various manufacturers as a Third Party Manufacturer for the
Adjuvant by providing the assistance, cooperation and deliverables set forth in
this Article 10 and the Technology Transfer Plan hereto attached as Exhibit C.
The Third Party Manufacturer shall be selected at Elan’s sole discretion. Elan,
alone or together with its Sublicensees, shall be sole parties to an agreement
with such Third Party Manufacturer.

 

10.2 Manufacturing Technology Transfer. The Parties shall use [**] efforts to
complete the Manufacturing Technology transfer in accordance with the timelines
set forth in this Article 10 and Exhibit C.

 

  10.2.1 Antigenics shall use [**] efforts to ensure timely transfer of
Manufacturing Technology to Elan (directly or through its CMO, as directed by
Elan in writing) , and complete certain technology transfer events according to
the following schedule:

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

21



--------------------------------------------------------------------------------

Technology Transfer Event    Due Date Disclosure to Elan of [**] at the
particular [**]’s listed on Appendix D [**] to Elan.   

[**] after requested by Elan

 

Assistance to Elan [**] of a [**] from those listed on Appendix D by [**] in
[**] any [**] for the [**] of [**] between the [**], Antigenics and Elan and
[**] or by [**] between the [**], Antigenics, Elan and [**].    [**] after the
latter of (i) the Restated Effective Date or (ii) request from by Elan

At the request of Elan, and upon completion of any [**] as described above,
Antigenics will provide [**] of the [**] (“[**]”) made by Antigenics, and the
[**] from [**] by Elan from those listed on Appendix D.

 

   [**] after execution of [**] Delivery of all [**] within [**] of the
Technology Transfer Plan to Elan.    [**] after the Restated Effective Date

 

  10.2.2 In addition to Elan’s rights to reference Antigenics’ BMF as set forth
in Section 4.2(a), Elan shall also have the right to file and use its own BMF
for any purpose relating to any clinical trials or marketing applications for
Licensed Products, and, subject to Section 2.2 with respect to Manufacturing
Improvements, shall provide and hereby provides Antigenics and its Affiliates,
as well as its Third Party manufacturer, licensees and customers with an
automatic, blanket right to cross-reference such BMF of Elan for all
indications, and shall promptly cooperate with Antigenics and provide Antigenics
with any necessary documentation to effectuate the foregoing. Elan shall use its
[**] efforts to obtain similar rights for Antigenics from Elan’s Sublicensees,
Affiliates, and Third Party manufacturers, as applicable.

 

  10.2.3

During the Term of this Agreement, (i) Antigenics will [**] perform [**] of the
Technology Transfer Plan, (ii) Antigenics will [**] assist in the [**] of the
[**] at the [**], including, as [**] requested by Elan, [**] up to [**] at a
[**] to facilitate [**], or at the [**] regarding the [**], provided that the
obligations of Antigenics under this subsection (ii) shall not extend beyond
[**] from the Restated Effective Date, (iii) Antigenics will [**] cooperate with
regulatory authorities to assist Elan with [**] any [**] as a [**] of [**], and
(iv) Antigenics will continue to provide assistance as [**] or [**] for Elan or
a Third Party Manufacturer to [**] for the [**] and [**] of [**], including [**]
any [**] as [**] requested by Elan in excess of the [**] meetings that it may be
[**] in accordance with Section 10.2.3(ii) (provided that such [**] does not
[**] with Antigenics’ [**]) (such services under

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

22



--------------------------------------------------------------------------------

 

this Section 10.2.3 (iv) “Consulting Services”), and Antigenics will [**]
cooperate with Elan’s requests to seek [**] from Antigenics’ [**], and [**],[**]
in coordination with Antigenics provided that such cooperation, [**] does not
[**] with Antigenics’ [**].

 

10.3 Purchase and Supply Obligations. From the Restated Effective Date subject
to the provisions set forth in Sections 2.2, 3.1, 3.3, 10.1, 10.2.1 and
Section 10.3.2, Elan shall have no further obligation to purchase Adjuvant from
Antigenics (or its Affiliates or Third Party designee), and Antigenics (or its
Affiliates or Third Party designee) shall have no further obligation to supply
Adjuvant to Elan and its Sublicensees and, subject to the remaining provisions
of this Agreement, Elan, its Sublicensees and/or selected Third Party
Manufacturer shall have the right to manufacture its Adjuvant Requirements.
Except as otherwise expressly set forth herein, including Section 10.3.1, the
Parties hereby mutually agree that this Agreement will entirely supersede the
Supply Agreement as of the Restated Effective Date.

 

  10.3.1 The Parties hereby mutually agree to cancel, and hereby cancel [**]
pursuant to the [**] and agree that neither Party shall have any obligations
under Sections 2.4 or 2.5 of the Supply Agreement as of the Restated Effective
Date. For the avoidance of doubt, the Parties agree that Elan’s [**] of [**] for
[**] of [**] for [**] (the “[**]”) remains in effect and that the terms of the
Supply Agreement applicable to [**] shall survive.

 

  10.3.2 In the event Antigenics shall fail to meet any of the Technology
Transfer Events by the corresponding due dates set forth above in
Section 10.2.1, except to the extent due to the [**] or [**] on the part of [**]
or [**], and fails to remedy such failure within [**] of receiving notice of
such failure from Elan, then unless Antigenics shall demonstrate that Antigenics
is willing and able to [**] of [**] of [**] by [**]:

 

  a) Notwithstanding the Parties [**] with respect to [**] to [**], Elan may
either [**] its [**] from a [**] or [**] or [**] for its [**] its [**];

 

  b) Elan shall have no obligation to [**] any [**] to Antigenics under Section
[**]; and

 

  c) Antigenics shall [**] Elan [**] and [**] cooperate with [**] to [**] as a
[**] of the [**].

 

10.4 Subject to Article 2, Antigenics reserves the right to manufacture (or have
manufactured) and supply QS-21 for itself, Affiliates and/or any Third Parties.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

23



--------------------------------------------------------------------------------

10.5 On an ongoing basis as may be [**] for the manufacture of Adjuvant for the
development and commercialization of Licensed Products, and as may be [**]
requested by Elan and to the extent [**], Antigenics’ shall use [**] efforts to:
(i) [**] to a [**] additional [**] to [**], including but not limited to [**] to
such [**] by Antigenics pursuant to its written agreements with [**], and
(ii) [**] or [**] such [**] and [**] to [**] relating to the [**] of (i). This
provision shall in no way be construed as an obligation on the part of
Antigenics to renegotiate and contractual arrangements between Antigenics and
[**] or any [**].

 

10.6 Each Party agrees during the Term of this Agreement to [**] consider any
[**] request of the other Party to assist such requesting Party in [**] from the
[**] of the other Party on terms and conditions similar to those given the
non-requesting Party if such [**] to the requesting Party would not interfere
with the [**] needs of the non-requesting party or its other licensees,
sublicensees, or customers, as the case may be.

ARTICLE XI

Recordkeeping and Inspection

 

11.1 Technical Records. With respect to any Manufacture and supply of Adjuvant
Requirements prior to the Restated Effective Date, Antigenics shall keep
properly completed technical books and records, test data and reports as
required under the Specifications and all applicable laws and regulations,
including but not limited to cGLPs or cGMPs (as appropriate), and in any case
shall maintain such technical information for at least [**] from the [**] of
[**] or longer if required under applicable laws and regulations (including but
not limited to cGLPs and cGMPS, as applicable). During regular business hours
and upon reasonable advance written request, Antigenics shall make any such
technical information relating to [**] of [**] under the prior Supply Agreement
available to Elan for inspection.

 

11.2 Regulatory Inspections and Reporting. Subject to any obligations of
confidentiality Antigenics may have to one or more Third Parties, Antigenics
shall provide Elan with copies of all correspondence with the FDA and other
regulatory authorities of a compliance nature which may materially adversely
impact the continued manufacture of Elan’s Adjuvant Requirements in accordance
with the terms and conditions of this Agreement.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

24



--------------------------------------------------------------------------------

ARTICLE XII

Miscellaneous Provisions

 

12.1 No Partnership. Nothing in this Agreement is intended or shall be deemed to
constitute a partnership, distributorship, agency, employer-employee or joint
venture relationship between the Parties. No Party shall incur any debts or make
any commitments for the other, except to the extent, if at all, specifically
provided herein.

 

12.2 Assignments. Neither Party shall assign any of its right or obligations
hereunder or this Agreement except that either Party may do so: (a) to a Third
Party (“Acquiring Party”) as incident to the merger, consolidation,
reorganization or acquisition of stock or assets affecting all or substantially
all of the assets of such Party relating to the subject matter of this
Agreement; (b) to an Affiliate; (c) with the prior written consent of the other
Party; or (d) as incident to a joint venture between Elan and a corporate
entity. However, in the event that Antigenics makes such an assignment to an
Acquiring Party, and such Acquiring Party is a [**], then [**] shall have no
further obligations under [**] to [**]. As used herein, a [**] shall mean a [**]
and/or [**] in the [**] or [**]. This Agreement shall be binding upon the
successors and permitted assigns of the Parties and the name of a Party
appearing herein shall be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement. Any assignment not in accordance with this Section 12.2 shall be
void.

 

12.3 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Agreement. Without
limiting the generality of the foregoing, Antigenics agrees to provide a letter
to FDA authorizing Elan to cross reference Antigenics’ BMF for the Adjuvant.

 

12.4 No Name or Trademark Rights. Except as otherwise provided herein, no right,
express or implied, is granted by this Agreement to use in any manner the names
of the Parties or any version or contraction thereof or any other trade name or
trademark of Antigenics or Elan in connection with the performance of this
Agreement.

 

12.5

Public Announcements. Except as may otherwise be required by applicable laws,
rules or regulation or Security and Exchange Commission reporting requirements,
neither Party shall issue any press release or make any other public
announcement relating to this Agreement without the prior written consent of the
other Party (not to be unreasonably withheld). In the event one Party requests
the consent of the other Party with respect to any public disclosure, the other
Party shall review and respond to such consent within [**]. In addition and
notwithstanding the foregoing, once any press release or other public
announcement is approved for disclosure by the Parties, either Party hereto may

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

25



--------------------------------------------------------------------------------

 

make a subsequent public disclosure of the contents of such approved press
release or other public announcement without any further notice to, or consent
or review of, the other Party. Notwithstanding the provisions of Section 12.11
below, for purposes of this Section 12.5, and notices may be sent via email, if
to Antigenics, to ssharp@antigenics.com with a copy to
kvalentine@antigenics.com, and if to Elan, to john.donahue@elan.com.

 

12.6 Force Majeure. If any default or delay occurs which prevents or materially
impairs a Party’s performance and is due to a cause beyond the Party’s
reasonable control, including but not limited to any act of any god, flood,
fire, explosion ,earthquake, casualty, accident, war, terrorism, revolution,
civil commotion, blockade or embargo, injunction, law, proclamation, order,
regulation or governmental demand, the affected Party promptly shall notify the
other Party in writing of such cause and shall exercise diligent efforts to
resume performance under this Agreement as soon as possible. Neither Party shall
be liable to the other Party for any loss or damage due to such cause. Neither
Party may terminate this Agreement because of such default or delay, unless such
event continues unabated for a period of [**], in which case the Party
disadvantaged by such default or delay may, at its option, terminate this
Agreement upon written notice to the other Party.

 

12.7 Entire Agreement of the Parties, Amendments. This Agreement, including the
exhibits attached hereto which are incorporated herein, constitutes and contains
the entire understanding and agreement of the Parties and cancels and supersedes
any and all prior negotiations, correspondence, understandings and agreements,
whether verbal or written, between the Parties respecting the subject matter
hereof. No waiver, modification or amendment or any provision of this Agreement
shall be valid or effective unless made in writing and signed by a duly
authorized officer of each of the Parties.

 

12.8 Severability. In the event that any of the provisions of this Agreement
shall for any reason be held by any court or authority of competent jurisdiction
to be invalid, illegal or unenforceable, such provision or provisions shall be
validly reformed to as nearly as possible approximate the intent of the Parties
and, if unenforceable, shall be divisible and deleted in such jurisdiction;
elsewhere, this Agreement shall not be affected so long as the Parties are still
able to realize the principal benefits bargained for in this Agreement.

 

12.9 Captions. The captions to this Agreement are for convenience only, and are
to be of no force or effect in construing or interpreting any of the provisions
of this Agreement.

 

12.10 Applicable Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware applicable to agreements made
and performed wholly within such state without regard to its principles of
conflicts of laws.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

26



--------------------------------------------------------------------------------

12.11 Notices and Deliveries. Any notice, requests, delivery, approval or
consent required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been sufficiently given if delivered in
person, transmitted by facsimile (with written confirmation to follow via United
States first class mail) [**] after being sent by United States certified mail
to the Party to whom it is directed at its address shown below or such other
address as such Party shall have last given by written notice to the other Party
in accordance with this Section.

If to Antigenics, addressed to:

Antigenics Inc.

3 Forbes Road

Lexington, MA 02421

Attn: Chief Financial Officer

With a copy to:

Antigenics Inc.

3 Forbes Road

Lexington, MA 02421

Attn: Legal Department

If to Elan, addressed to:

Elan Pharmaceuticals, Inc.

800 Gateway Boulevard

South San Francisco, CA 94080

Attn: Chief IP Counsel

With a copy to:

Elan Pharma International Ltd.

Monksland, Athlone

County Westmeath, Ireland

Attn: Director

 

12.12 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Execution and delivery of
this Agreement by facsimile or electronic copies bearing the facsimile
signatures of the Parties shall constitute a valid and binding execution and
delivery of this Agreement by the signing Party, and such facsimile and/or
electronic copies shall constitute original documents.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

27



--------------------------------------------------------------------------------

12.13 Compliance with Laws. Elan and Antigenics each shall comply with all
applicable laws in connection with its own performance under this Agreement.
Without limiting the generality of the foregoing, Elan shall be responsible for
compliance with all applicable product safety, product testing, product
labeling, package marking, and product advertising laws and regulations, except
with respect to efforts performed by Antigenics in which case Antigenics shall
be responsible for its activities as governed by such laws and regulations.

 

12.14 Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by a Party and shall be able to be
relied fully on by the Parties. In addition, unless otherwise expressly noted
herein, the following provisions shall survive expiration or termination of this
Agreement: Articles 3 (in the event of early termination), 5, 6, 7, and 12 and
Sections 2.1 (in the event of expiration only) 2.2 (first paragraph), 2.2.1,
3.6, 8.3, 9.2(c), 9.4, 10.2.2, 10.3 (first paragraph) and 11.1. In addition and
for the avoidance of doubt, any payment obligations owing to Antigenics prior to
the date of expiration or termination of this Agreement shall survive until
fulfilled.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
by their respective corporate officers, duly authorized as of the dates written
below.

 

Elan Pharma International Ltd. By:   /s/ Shane Cooke Name:   Shane Cooke Title:
  Director Date:   14/9/09

 

Antigenics By:   /s/ Shalini Sharp Name:   Shalini Sharp Title:   CFO Date:  
9/14/09

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

28



--------------------------------------------------------------------------------

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in consideration of Antigenics executing and delivering the
within agreement, EPI hereby unconditionally guaranties to Antigenics, its
successors and assigns, full and prompt payment and performance of all of the
obligations of EPIL in connections with the within Agreement. This guaranty
shall operate as continuing, absolute and irrevocable. The liability of EPI
hereunder should be primary, and EPI hereby waives all suretyship defenses.

 

Elan Pharmaceuticals, Inc. By:   /s/ John L. Donahue Name:   John L. Donahue
Title:   Assistant Secretary

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

29



--------------------------------------------------------------------------------

EXHIBIT A

Licensed Patent Rights

U.S. Patent No. [**], entitled [**] inventors [**], issued [**] (filed [**])

 

Country    Serial Number [**]    [**]

U.S. Patent No. [**], entitled, [**] inventors [**], issued [**] (filed [**])

 

Country    Serial Number [**]    [**]

U.S. Patent No. [**], entitled, [**] inventors [**], issued [**] (filed [**])

 

Country    Serial Number [**]    [**]

U.S. Patent No. [**], entitled, [**] inventors [**], issued [**] (filed
August 6, 1999)

 

Country    Serial Number [**]    [**]

And any substitutions, extensions, reissues, reexaminations, renewals,
divisions, continuations and continuations-in-part of the foregoing.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

30



--------------------------------------------------------------------------------

EXHIBIT B

CERTIFICATE OF CONFORMANCE

Product Name: QS-21

 

 

                            PURITY ANALYSIS                   Assay             
Specification        1.0   [**]          [**]                    [**]        
2.0   [**]          [**]         3.0   [**]          [**]         4.0   [**]   
      [**]         5.0   [**]          [**]         6.0   [**]          [**]   
                               IDENTITY                   Assay             
Specification        1.0   [**]          [**]         2.0   [**]          [**]
        3.0   [**]          [**]         4.0   [**]          [**]      

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

31



--------------------------------------------------------------------------------

EXHIBIT C

Manufacturing Technology Transfer Plan

Phase 1: Transfer of Enabling Technology

1.1. Transfer of the Enabling Manufacturing Technology Package

In accordance with the terms of this Agreement, Antigenics MA will transfer to
Elan, [**] and/or a Third Party Manufacturer, as Elan directs, information in
the form of written documents regarding:

 

  1. Manufacturing

 

  2. Quality Control

 

  3. QS21 Stability

These documents are detailed in Tables 1 through 4.

1.1.1. Manufacturing

Manufacturing Methods are outlined in Table 1. This includes all Master Batch
Records (MBR) and Solution Lot Records (SLR) that define how the product is
manufactured. The individual records define the equipment used, how the
equipment is prepared, and any instrument parameters used in the purification of
QS-21. Batch records define the methods used to support appropriate in-process
testing.

A Process outline will be provided and contains a brief description, process
flow diagram, role of each step and acceptance criteria for intermediates and
final product.

The sourcing of the bark extract- ‘Raw’ material –is documented in [**] and [**]
and alternate vendors for any materials will be defined in [**] or [**]
documentation.

Raw materials specifications, current sourcing references and known alternatives
to be located in individual [**] documentation for the appropriate materials. A
table of supplies and raw materials suppliers will be provided.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

32



--------------------------------------------------------------------------------

Table 1: Manufacturing Documentation – Master Batch Records & Solution Lot
records

Overall process description and flow diagram linking the following production
batch records will be provided - see 1.1.1. A detailed equipment list is
contained within each of the MBRs. Vendor information is referenced within [**]
documentation and documentation of current [**] are contained within [**].

 

 

Document

Number

 

 

 

Document Title

 

[**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]  
[**] [**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]   [**]
[**]   [**] [**]   [**]

1.1.2. Quality Control

The following Quality Control information will be provided as detailed in Table
2.

 

  ¡  

QC SOP’s/Test Methods

 

  ¡  

In process control SOP’s/Methods

 

  ¡  

Sampling methods / SOP’s

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

33



--------------------------------------------------------------------------------

Table 2: Quality Control Documentation

 

 

Document

Number

 

 

 

Document Title

 

[**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]  
[**] [**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]   [**]
[**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]  
[**] [**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]   [**]
[**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]  
[**] [**]   [**] [**]   [**] [**]   [**]

 

  •  

assay methods contained within body of document

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

34



--------------------------------------------------------------------------------

**Available vendor methods - [**] and [**] will be provided; these detail
primarily sample preparation. There are no [**] performed for measuring [**] in
individual lots of QS-21. Toxicology data is contained within [**]
documentation.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

35



--------------------------------------------------------------------------------

Table 2: Quality Control Documentation (continued)

 

 

Document

Number

 

 

 

Document Title

 

[**]

 

[**]

[**]

 

[**]

[**]  

[**]

[**]  

[**]

[**]  

[**]

[**]  

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]  

[**]

[**]  

[**]

[**]  

[**]

[**]  

[**]

[**]  

[**]

[**]  

[**]

[**]  

[**]

1.1.3. Stability

The following stability documentation outlined in Table 3 and covering final
QS-21 product and in-process stability evaluations will be provided:

Table 3: Stability Documentation

 

 

Document/Part

Number

 

 

 

Document Title

 

[**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]   [**] [**]   [**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

36



--------------------------------------------------------------------------------

1.1.4. Regulatory Status

Antigenics MA will provide Elan with the following documents exchanged with
Regulatory Authorities with regard to [**], redacted as appropriate to remove
3rd party information:

Table 4: Regulatory Documentation - Submissions to [**].

 

 

Submission

Number

 

 

 

Document Detail

 

 

 

Submission

Date

 

[**]   [**]   [**] [**]   [**]   [**] [**]   [**]   [**] [**]   [**]   [**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

37



--------------------------------------------------------------------------------

Table 4: Regulatory Documentation (cont)

 

 

Submission

Number

 

 

 

Document Detail

 

 

 

Submission

Date

 

[**]   [**]   [**] [**]   [**]   [**] [**]   [**]   [**] [**]   [**]   [**] [**]
  [**]   [**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

38



--------------------------------------------------------------------------------

Table 4: Regulatory Documentation (cont)

 

 

Submission

Number

 

 

 

Document Detail

 

 

 

Submission

Date

 

[**]   [**]   [**]

Table 4: Regulatory Documentation (cont)

 

 

Submission

Number

 

 

 

Document Detail

 

 

 

Submission

Date

 

[**]   [**]   [**] [**]   [**]   [**]

[**]

Antigenics released a [**] for the [**] of [**] of QS-21 to a number of [**] and
received [**] responses to this [**]. The names of the [**] that [**] to the
[**] are indicated in Exhibit D below. Elan has indicated its desire to perform
an initial [**] of [**] of these [**]. To further assist Elan with [**] of a
[**], Antigenics will provide Elan with a copy of the [**] as submitted, a copy
of the [**] responses and Antigenics summary document describing any follow up
with the [**]. Antigenics will cooperate further with Elan and will be [**] for
[**] and/or [**] with the Elan team and [**]. This will be arranged by
Elan/Antigenics and [**] staff. Antigenics will arrange for [**] of the [**]
with the [**] such that the [**] can be [**].

Phase 2: Regulatory Status

Antigenics will provide Elan with the following documents exchanged with
Regulatory Authorities with regard to [**], redacted as appropriate to remove
3rd party information:

Table 5: Regulatory Documentation - Submissions to [**].

 

 

Submission

 

 

 

Document Detail

 

 

 

Date

 

[**]   [**]   [**] [**]   [**]   [**] [**]   [**]   [**] [**]   [**]   [**]

[**]

 

 

[**]

 

 

[**]

 

[**]   [**]   [**] [**]   [**]   [**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

39



--------------------------------------------------------------------------------

Phase 3: Supplemental Materials, Documentation and Ongoing Commitments

Antigenics will provide QS21 working standard of [**] to [**] of [**] of the
transfer. This working standard is derived from a previously manufactured and
released batch of QS21. In addition, Antigenics will provide documentation on
the manufacture of the QS-21 standard.

Additional supplemental documentation will be provided by Antigenics MA promptly
following signing of the Agreement. This documentation will include [**] will
describe [**] to the current manufacturing process and quality control assays
for QS-21. [**] the documents referenced in the [**] to be provided.

Antigenics will promptly provide ongoing regulatory updates to the BMF.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

40



--------------------------------------------------------------------------------

EXHIBIT D

POTENTIAL [**] IDENTIFIED BY ANTIGENICS

 

[**]

   [**]    [**]    [**]    [**]

[**]

  

[**]

 

   [**]    [**]    [**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unpredicted version of this exhibit has been filed
separately with the Commission.

 

41